Van Voorhis, J.
(dissenting and voting to dismiss the complaint). If boards of education are to be subjected to absolute liability in the case of injuries to children sustained in performing classroom chores, it will need to be done by statute rather than by stretching the law of negligence to cover the situation. School boards and districts have not yet become insurers of safety in the fulfillment by a pupil of a mission so apparently harmless in nature as the opening of a window in good repair, even if done by using the ordinary window pole. It seems to. me that the judgment can be affirmed on no other basis.
I vote to reverse and dismiss the complaint.
Cohn, Callahan and Peck, JJ., concur in decision; Van Voorhis, J., dissents in opinion.
Judgment affirmed, with costs. Mo opinion.